Continuing Abatement Order filed April 11, 2019




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-18-00950-CV
                                   ____________

                          IN RE SOMAIAH KHOLAIF


                    On Appeal from the Probate Court No. 3
                            Harris County, Texas
                        Trial Court Cause No. 449677

                    CONTINUING ABATEMENT ORDER

      The court abated this mandamus proceeding on January 15, 2019 to allow
the respondent’s successor, the Honorable Jason Cox, to reconsider the decision
regarding relator’s request for relief. See Tex. R. App. P. 7.2(b). The relator has
informed this court that Judge Cox has recused himself from this case and the case
has been transferred to the Honorable Michael B. Newman.

      This case is further abated until May 2, 2019, by which time Judge Newman
shall advise this court of the action taken on relator’s request. This court will then
consider a motion to reinstate or dismiss this proceeding as appropriate.

      It is so ORDERED.

                                   PER CURIAM